

117 HRES 156 IH: Congratulating the Tampa Bay Buccaneers for winning Super Bowl LV.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 156IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Ms. Castor of Florida (for herself, Mr. Dunn, Mr. Rutherford, Mr. Lawson of Florida, Mr. Waltz, Mrs. Murphy of Florida, Mr. Soto, Mrs. Demings, Mr. Bilirakis, Mr. Crist, Mr. C. Scott Franklin of Florida, Mr. Buchanan, Mr. Steube, Mr. Mast, Mr. Hastings, Mr. Deutch, Ms. Wasserman Schultz, Ms. Wilson of Florida, Mr. Diaz-Balart, and Ms. Salazar) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Tampa Bay Buccaneers for winning Super Bowl LV.Whereas, on February 7, 2021, the Tampa Bay Buccaneers (referred to in this preamble as the Bucs) won the 2021 National Football League championship, Super Bowl LV;Whereas the Bucs are the first team in the National Football League to play a Super Bowl in their home stadium and win in their home stadium;Whereas the Tampa Bay Bucs coaching staff is one of the most diverse in the National Football League;Whereas Lori Locust and Maral Javadifar of the Bucs are the first women coaches to win the Super Bowl;Whereas Sarah Thomas is the first woman to referee during the Super Bowl;Whereas the 2021 Vince Lombardi Trophy is the second won by the Bucs in the 46 years that the franchise has competed in the National Football League;Whereas the Bucs won the 2021 National Football Conference Championship game by defeating the Green Bay Packers to advance to Super Bowl LV;Whereas this is Bruce Arians’ first Super Bowl win as a head coach;Whereas Bucs quarterback Tom Brady—(1)has more Super Bowl wins than any National Football League franchise;(2)completed 21 of 29 passes against the Kansas City Chiefs for 201 yards, 3 touchdowns, no interceptions;(3)was named Super Bowl MVP; and(4)won his fifth Super Bowl MVP award;Whereas Bucs tight end Rob Gronkowski—(1)made a 25-yard reception; and(2)finished with six catches for 67 yards and 2 touchdowns;Whereas Bucs running back Ronald Jones II made 12 carries for 61 yards;Whereas Bucs running back Leonard Fournette made 16 carries for 89 yards and 1 touchdown; andWhereas the following entire Buccaneers roster contributed to the Super Bowl LV victory: Andrew Adams, Antony Auclair, Shaquil Barrett, Tom Brady, Cameron Brate, Antonio Brown, Deone Bucannon, Ross Cockrell, Lavonte David, Carlton Davis, Khalil Davis, Jamel Dean, Mike Edwards, Mike Evans, Leonard Fournette, Blaine Gabbert, William Gholston, Cam Gill, Chris Godwin, Ryan Griffin, Rob Gronkowski, Joe Haeg, Javon Hagan, Tanner Hudson, Ryan Jensen, Tyler Johnson, Ronald Jones II, Ted Larsen, Jeremiah Ledbetter, Ali Marpet, LeSean McCoy, Steve McLendon, Jaydon Mickens, Scotty Miller, Kevin Minter, Sean Murphy-Bunting, Anthony Nelson, Rakeem Nunez-Roches, Patrick O’Connor, Jason Pierre-Paul, Bradley Pinion, Donovan Smith, Ryan Smith, Aaron Stinnie, Ryan Succop, Ndamukong Suh, Zach Triner, Ke’Shawn Vaughn, Vita Vea, Justin Watson, Josh Wells, Devin White, Jordan Whitehead, Antoine Winfield, Jr., Tristan Wirfs, Kenjon Barner, Alex Cappa, Jack Cichy, John Franklin, O.J. Howard, T.J. Logan, and A.Q. Shipley: Now, therefore, be itThat the House of Representatives congratulates and honors the Tampa Bay Buccaneers on their hard fought victory in Super Bowl LV.